Citation Nr: 1631281	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-23 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for second through fifth hammer toes of the left foot (left foot hammer toes). 

2.  Entitlement to a rating in excess of 10 percent for second through fifth hammer toes of the right foot (right foot hammer toes). 

3.  Entitlement to a rating in excess of 10 percent for arthritis of the left third toe proximal interphalangeal joint.

4.  Entitlement to a compensable evaluation for left hallux valgus.

5.  Entitlement to a compensable evaluation for right hallux valgus.

6.  Entitlement to a compensable evaluation for pseudofolliculitis.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the Veteran failed to report for the central office hearing that he had requested in connection with his appeal.  In April 2013, the Board denied his motion for a new hearing.  In September 2013, another Veterans Law Judge (VLJ) remanded the appeal for further development; it is now before the undersigned.

The matter of entitlement to a TDIU rating has been implicitly raised in conjunction with the increased rating claims currently on appeal by a July 2014 statement alleging that his service-connected foot disabilities have, in concert with other disabilities, rendered him unable to obtain or follow gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  Thus, it is part and parcel of the present appeal.

The issue of entitlement to a TDIU rating addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran failed to report for a VA examination scheduled in October 201 in conjunction with his claim for increased ratings for his left and right foot hammer toes, left third toe arthritis, and bilateral hallux valgus; good cause for his failure to appear has not been alleged or shown.

2.  At no point during the appeals period is the Veteran's pseudofolliculitis shown to have: involved at least 5 percent, but less than 20 percent, of the entire body or exposed areas; required systemic therapy (such as corticosteroids or other immunosuppressive drugs); or caused scars or disfigurement of the head, face, or neck.


CONCLUSIONS OF LAW

1.  The claims seeking higher ratings for left and right foot hammer toes, left third toe arthritis, and left and right hallux valgus must be denied as a matter of law because he has failed (without good cause) to report for a VA examination in conjunction with those claims.  38 C.F.R. § 3.655(b).

2.  A compensable rating for pseudofolliculitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes (Codes) 7800, 7806(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the Board is remanding the matter of entitlement to a TDIU rating for additional development, a discussion of the VCAA's impact is not required because any notice or duty to assist error or omission would be harmless at this time.

With respect to the Veteran's increased rating claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA's duty to notify was satisfied by January 2008 and November 2008 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In September 2013, the Board remanded these matters to arrange for contemporaneous skin and feet examinations, inform the Veteran he may submit lay statements and afford him an opportunity to do so, and obtain updated VA treatment records.  The AOJ has substantially complied with those remand instructions.  In so finding, the Board acknowledges that the most recent VA treatment records in the record are dated in June 2013.  However, the Veteran has consistently denied any treatment for pseudofolliculitis, and there is no other suggestion that he currently receives any such treatment.  He has also not alleged that there is any other pertinent evidence which remains outstanding.  To the extent that any records of VA treatment for his foot disabilities may remain outstanding, the Board finds that such fact would be immaterial here, as those claims must regrettably be denied as a matter of law for reasons discussed further below.

VA examinations were conducted in conjunction with this claim in May 2008, September 2009, and October 2013.  Together, the reports of these examinations sufficiently describe the pertinent features of the disabilities on appeal to support an adjudication of these matters on the merits.  In so finding, the Board recognizes that the Veteran had previously argued that his VA examiners did not have the opportunity to evaluate his pseudofolliculitis when it was active and at its worst because he had shaved prior to the examination.  However, the Board notes that he indicated the extent and severity of his pseudofolliculitis is readily controllable (through shaving or the lack thereof) and, since he advanced that argument (after the May 2008 examination), he has been afforded two additional VA examinations.  Thus, he has had two subsequent opportunities to abstain from shaving and allow his pseudofolliculitis to be examined while active and unmitigated and has not done so.  While VA is charged with helping the Veteran develop his claims, the duty to assist is not a one-way street, and in this case the Veteran must assume some responsibility for ensuring VA has the opportunity to evaluate what he views as the truest disability picture.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  
.  
The Board is also cognizant of the September 2013 remand instruction directing the eventual VA examiner to indicate whether the Veteran required treatment (and if so, its type and duration) for his pseudofolliculitis during each 12-month period in the appeals period.  While the October 2013 VA skin examination report does not strictly comply with this instruction, the Board notes that, as mentioned above, the Veteran expressly denies receiving any clinical or prescribed treatment for his pseudofolliculitis throughout the entire period on appeal.  He made this clear on both May 2008 and September 2009 examination, and his VA treatment records contain no mention of any skin complaints, treatment, or diagnoses.  Under the circumstances, the Board finds that VA has taken significant efforts over the course of several years to fulfill its duty to assist, and further remand would only needlessly delay a determination in this matter without shedding any significant additional light on the Veteran's disability picture. 

An additional October 2013 VA examination was scheduled to examine the Veteran's feet, but the Veteran failed to report to that examination, and as explained further below, has not provided good cause for such failure.  He has not alleged that any pertinent evidence remains outstanding.  The record contains adequate evidence to support a decision on the merits.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received on December 27, 2007, the period for consideration is from December 27, 2006 to the present.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Foot Disabilities

When a claimant fails to report for an examination or reexamination scheduled in conjunction with a claim for increase without good cause, the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).  

Here, the Veteran sought higher ratings for his service-connected left and right foot hammer toes, left and right foot hallux valgus, and left third toe arthritis.  In September 2013, the Board remanded his appeal to fulfill VA's duty to assist by affording him a contemporaneous examination to ascertain the current severity of his foot disabilities on appeal.  The AOJ submitted a request for such examination, and it was scheduled in October 2013.  However, the Veteran failed to report for that examination.  There is nothing in the record indicating the Veteran did not receive notification of this examination.  The AOJ's request was for both foot and skin examinations, and the address noted for the Veteran was his current address.  The record does not reflect any returned or undelivered mail, and the Veteran did appear at his skin examination that same month.  In the three years since, the Veteran has not submitted any correspondence explaining his failure to report or otherwise providing good cause.  The governing regulation in this circumstance is clear and unequivocal.  Regrettably, the appeals seeking higher ratings for his various service-connected foot disabilities must be denied as a matter of law.  38 C.F.R. § 3.655(b).

Pseudofolliculitis

The Veteran seeks a compensable rating for his pseudofolliculitis.  

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to this claim.

In December 2007, the Veteran said his pseudofolliculitis caused difficulty shaving and broke out at times, causing a rash.  He said that if his beard grew more than a quarter of an inch, the hair developed blisters beneath his skin that hurt and became irritated.  He also indicated that his pseudofolliculitis produced pus-filled bumps.  

On January 2008 VA evaluation, the Veteran denied a rash.  On May 2008 VA skin examination, he said he last saw bumps on his face about eight months to a year prior.  Treatment at the time included shaving cream and a razor, with application of alcohol after shaving.  He denied ever being treated with a corticosteroid or ultraviolet therapy.  Over the prior 12 months, there had been no medical treatment except he shaved every third day with shaving cream and applied alcohol afterwards.  He denied any systemic symptoms of fever or weight loss and reported no other local skin symptoms.  He had no history of skin neoplasms and denied any history of dermatitis or eczema, acne or chloracne, or rashes or lesions elsewhere on the body.  He said his skin condition was under control.  On physical examination, the examiner noted a clean-shaved face with no evidence of any active lesions, macules, papules, pustules, comedones, or other abnormalities.  There was no pitting, scarring, or other skin lesion.  There was also no disfigurement of the face.  The diagnosis was pseudofolliculitis with no active lesions.

In September 2008, the Veteran said that when he does not shave, his pseudofolliculitis is much more evident, and therefore the May 2008 examiner did not have the opportunity to examine it at its worst.  

On September 2009 VA examination, the Veteran said he did not use medication for his pseudofolliculitis, but kept his beard low and applies warm compresses for relief.  He said if he lets his beard grow he gets bumps that express pus.  He denied any systemic symptoms or any skin disease treatment in the past twelve months.  Physical examination showed a partial beard with papules localized at the base of the hair shafts.  The examination was negative for visible lesions with expressed contents.  

In June 2010, the Veteran said his pseudofolliculitis had been the same since 1979.  VA records throughout the entire appeals period are silent for complaints, treatment, or diagnoses related to skin problems.  January 2011 and January 2012 physical examinations found no skin abnormalities.  

On October 2013 VA examination, the examiner noted that, since the most recent VA skin examination, for pseudofolliculitis in September 2009, the Veteran's VA treatment records were silent for mentions of the condition.  The Veteran said he gets an occasional "shaving bump" on his face, but said his condition is well controlled.  The examiner noted no scarring or disfigurement of the head, face, or neck, skin neoplasms, or systemic manifestations of the Veteran's pseudofolliculitis.  He had not had any treatment (either oral or topical) for the condition in the past 12 months.  There were no episodes (either debilitating or non-debilitating) of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidural necrolysis.  On physical examination, there was no current evidence of his pseudofolliculitis.

Pseudofolliculitis does not have a designated diagnostic code, and is currently rated by analogy under Code 7806 (as dermatitis or eczema).  See 38 C.F.R. § 4.20 (providing that unlisted conditions are to be rated under an analogous disease or injury).  

The Board notes that Codes 7800 through 7804 address scarring and disfigurement, which could theoretically be applied in this case under 38 C.F.R. § 4.20.  However, Code 7800 requires scarring or disfigurement of the head, face or neck (which either visible or palpable tissue loss, or characteristics of disfigurement).  The eight characteristics of disfigurement are (1) a scar five or more inches in length, (2) a scar at least one quarter-inch wide at the widest part, (3) surface contour of a scar elevated or depressed on palpation, (4) a scar adherent to the underlying tissue, (5) skin hypo-or hyper-pigmented in an area exceeding six square inches, (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, (7) underlying soft tissue missing in an area exceeding six square inches, and (8) skin indurated and inflexible in an area exceeding six square inches.  See 38 C.F.R. § 4.118, Code 7800.  Codes 7801 and 7802 specifically apply to scars not of the head, face, or neck, and Code 7804 specifically applies to unstable or painful scars.  See 38 C.F.R. § 4.118, Codes 7801-04.  As an initial matter, the Board finds that the Veteran's pseudofolliculitis is not shown to involve the requisite pathology under these Codes.  Notably, there is no evidence or allegation that his pseudofolliculitis has ever resulted in any scarring or disfigurement of the head, face, neck, or other areas.  Therefore, Codes 7800-7804 do not apply in this case, and the Veteran's pseudofolliculitis is best rated by analogy under Code 7806.

Code 7806 (for dermatitis or eczema) provides for a 10 percent rating for involvement of at least 5, but less than 20, percent of the entire body or of exposed areas, or; intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating requires involvement of more than 40 percent of the entire body or exposed areas, or constant or near- constant systemic therapy such as with corticosteroids or other immunosuppressive drugs required during the past 12- month period.  38 C.F.R. § 4.118.

Here, pseudofolliculitis is not shown or alleged to affect more than five percent of either total body area or exposed areas.  Although the Veteran is competent to report observable symptomatology (such as skin rashes, bumps with pus, etc.), his statements in the record focus only on the nature of his condition, and not its extent- beyond noting that the bumps and rash appear in or about his beard area, he has never discussed the area affected by pseudofolliculitis.  The September 2009 VA examination report notes papules under the beard, but do not indicate their extent or coverage.  The only evidence that does address that matter is found in the May 2008 and October 2013 VA examination reports, which both note no signs of pseudofolliculitis.  Therefore, there is no affirmative, competent evidence showing pseudofolliculitis affects at least five percent of either total body area or exposed areas.  Consequently, what remains for consideration is whether a compensable rating is warranted under Code 7806 based on the types and duration of treatment required for pseudofolliculitis rather than the extent of its effect.

Unfortunately, VA examination reports and treatment records throughout the period on appeal are silent for any dermatological complaints, let alone treatment.  During every VA examination in the appeals period, the Veteran denied any treatment for his pseudofolliculitis and said it is well-controlled by regular shaving and application of alcohol afterwards.  Therefore, there is also no evidence or allegation suggesting his pseudofolliculitis has ever required systemic therapy (such as corticosteroids or immunosuppressants).  Consequently, a compensable rating for pseudofolliculitis is also not warranted under Code 7806 based on the types of duration of treatment required.

Notably, ratings in excess of the minimum 10 percent rating require greater percentages of total body or exposed areas to be affected or greater amounts of required systemic therapy.  Therefore, failure to satisfy the criteria for a minimum 10 percent rating under both Codes, of itself, precludes establishing any higher ratings.  See 38 C.F.R. § 4.118, Codes 7800, 7806.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's pseudofolliculitis (by his own reports) manifests as occasional shaving bumps, skin rashes, and bumps filled with pus that inconveniences him and makes shaving more difficult, but is well-controlled without any formal treatment.  The Board finds that the associated symptomatology and degree of disabilities are adequately contemplated by the rating schedule.  Furthermore, any alleged interference with employment is being contemplated in his claim for TDIU, and he has not alleged any other symptoms or results which paint an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.

Accordingly, while the Board does not doubt the veracity or content of the Veteran's statements describing his pseudofolliculitis, it finds that the preponderance of the evidence is against his claim seeking a compensable rating for such disability.  Moreover, as explained above, his claims seeking higher ratings for left and right hammer toes, left and right hallux valgus, and left third toe arthritis must unfortunately be denied by operation of law.  Therefore, the benefit of the doubt rule does not apply to these claims, and his appeals thereof must be denied.


ORDER

The appeals seeking higher ratings for left and right hammer toes, left and right hallux valgus, and left third toe arthritis are denied.

The appeal seeking a compensable rating for pseudofolliculitis is denied.


REMAND

As noted in the introduction, the matter of whether a TDIU rating is warranted has been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  However, the Veteran has not provided critical information needed to develop and adjudicate this claim (i.e., a work and education history) and he has not been provided with the notice required under the VCAA for such claims.  Moreover, medical advisory opinions are needed to ascertain the effect of the Veteran's service-connected disabilities (left third toe arthritis, left foot hammer toes, right foot hammer toes, left hallux valgus, right hallux valgus, and pseudofolliculitis) on his ability to work.  Therefore, additional development is required.

Accordingly, the case is REMANDED for the following:

1. Send the Veteran the appropriate VCAA notice for a TDIU claim and a formal application for a TDIU rating, to be completed and returned. 

2. Obtain all updated records of VA (or adequately identified private) evaluations or treatment the Veteran has received for his service-connected disabilities (left third toe arthritis, left foot hammer toes, right foot hammer toes, left hallux valgus, right hallux valgus, and pseudofolliculitis). 

3. Then, arrange for examination(s) of the Veteran by appropriate physician(s) to determine the effect of his service-connected disabilities (left third toe arthritis, left foot hammer toes, right foot hammer toes, left hallux valgus, right hallux valgus, and pseudofolliculitis) on his ability to work.  The examiner(s) must provide complete rationale for all opinions, citing to supporting factual data and medical literature as appropriate.  Specifically, they must consider and discuss, as necessary, the types of work (i.e., sedentary, physical, clerical, dextrous, etc.) that are expected to be precluded by his service-connected disabilities and those that remain feasible.

4. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


